Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eric Arthur Walton appeals the district court’s order denying his motion filed pursuant to Fed.R.Crim.P. 35 (applicable to offenses committed before November 1, 1987). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Walton, No. 1:84-cr-00100-IMK-JES-1 (ND.W.Va. July 16, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.